DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on June 15, 2022.

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.  The Applicant argues that Webster does not disclose, “the system generate(s), thru the at least one processor, a solicitation for a request of credentialed information; complete(s), thru the at least one processor, a validation process by the vendor with access to the credentialed information; and publish(es), onto the network, a record of the credentialed information by the vendor;” or “the publication of a record of the credentialed information by the vendor onto the network.”
In response, Webster discloses the following:
[0036] Each user has is assigned login credentials by ASP 50 and in order to access the respective user account(s) must authenticate with the ASP 50. Similarly, in some embodiments, in order to access the distributed ledger(s) of the block chain systems 60 a user must authenticate with the block chain systems 60. For example, logging in generally requires that the user 110-130 authenticate his/her identity using a user name, a passcode, a cookie, a biometric identifier, a private key, a token, and/or another authentication mechanism that is provided by the user 110-130 via their mobile device 10 or computer 20.

[0090] Each participant in the transaction workflow of a particular smart contract uses its blockchain account (public/private key pair) to approve, sign, track, and settle the smart contract, as appropriate. Each party involved in cross-organization workflow will be associated with a blockchain account. For example, in an invoice use case, each party has a blockchain account/key. The blockchain is permissions based, e.g., only approved parties will be able to access specific contracts. A block chain provides numerous advantages over traditional databases. A large number of nodes of a block chain may reach a consensus regarding the validity of a transaction contained on the transaction ledger. Similarly, when multiple versions of a document or transaction exits on the ledger, multiple nodes can converge on the most up-to-date version of the transaction. For example, in the case of a virtual currency transaction, any node within the block chain that creates a transaction can determine within a level of certainty whether the transaction can take place and become final by confirming that no conflicting transactions (i.e., the same currency unit has not already been spent) confirmed by the block chain elsewhere. The block chain typically has two primary types of records. The first type is the transaction type, which consists of the actual data stored in the block chain. The second type is the block type, which are records that confirm when and in what sequence certain transactions became recorded as part of the block chain. Transactions are created by participants using the block chain in its normal course of business, for example, when someone sends cryptocurrency to another person), and blocks are created by users known as “participants” who use specialized software/equipment to create blocks. Users of the block chain create transactions that are passed around to various nodes of the block chain. A “valid” transaction is one that can be validated based on a set of rules that are defined by the particular system implementing the block chain. For example, in the case of cryptocurrencies, a valid transaction is one that is digitally signed, spent from a valid digital wallet and, in some cases, meets other criteria.


Webster discloses validation in that users are required to authenticate their identity (using credentialed information) and that only approved parties may access specific contracts (para.36 and 90).  All information is published onto the network and a record is formed.   Verification of vendor work is tracked by the system and stored on the blockchain. Further, validation is based upon a set of rules defined by the system using the blockchain (para.90).  Therefore, the Examiner is interpreting Webster as disclosing, “the system generate(s), thru the at least one processor, a solicitation for a request of credentialed information; complete(s), thru the at least one processor, a validation process by the vendor with access to the credentialed information; and publish(es), onto the network, a record of the credentialed information by the vendor;” or “the publication of a record of the credentialed information by the vendor onto the network.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster (2020/0127843).

Webster discloses:

As per claim 1, a peer to peer-based messaging and verification system comprising: at least one processor; a network; a network communication device; and a data store positioned in communication with the at least one processor, the network communication device, and the network, the data store containing instructions that, when executed by the at least one processor, cause the system to: generate, thru the at least one processor, a solicitation for a request of credentialed information; select, thru the network communication device, a vendor to provide the credentialed information; complete, thru the at least one processor, a validation process by the vendor with access to the credentialed information; and publish, onto the network, a record of the credentialed information by the vendor.  (para.24, 39, 52-53, and 90—discusses peer-to-peer transactions (blockchain), escrow, and user validation)

As per claims 2, 8, and 14, wherein the processor is further configured to secure a sum within an escrow account onto the network and release, onto the network, the sum from the escrow account in response to the publication of the record of the credentialed information.  (para.52-53—escrow)

As per claims 3, 10, and 16, wherein the processor is further configured to transmit a plurality of requirements for the credentialed information onto the network.  (para.52-53—requirements transmitted)

As per claims 4, 9, and 15, wherein the processor is further configured to add a plurality of negotiation elements to the solicitation, one of the negotiation elements including an element of work performed by the vendor and wherein the step of selecting the vendor is tied to the element of work.  (para.48—vendor negotiations)

As per claims 5, 11, and 17, wherein communications on the network occur thru an encrypted direct channel.  (para.56—encryption)

As per claims 6, 12, and 18, wherein the processor is further configured to confirm the identity of at least one peer thru the use of an encryption method.  (para.56—encryption)

As per claims 7, a method of transmitting and verifying peer to peer-based messages comprising: generating a solicitation for a request of credentialed information; selecting a vendor to provide the credentialed information; completing a validation process by the vendor with access to the credentialed information; and publishing a record of the credentialed information by the vendor onto the network.  (para.24, 39, 52-53, and 90—discusses peer-to-peer transactions (blockchain), escrow, and user validation)

	As per claim 13, a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method of transmitting and verifying peer to peer-based messages comprising: generating a solicitation for a request of credentialed information; selecting a vendor to provide the credentialed information; completing a validation process by the vendor with access to the credentialed information; and publishing a record of the credentialed information by the vendor onto the network.  (para.24, 39, 52-53, and 90—discusses peer-to-peer transactions (blockchain), escrow, and user validation)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, 20190182035 discloses identity management.  The closest NPL is “A multiple blockchains architecture on inter-blockchain communication, “L Kan, Y Wei, AH Muhammad, W Siyuan… - … on software quality …, 2018 - ieeexplore.ieee.org.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691